DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 14/142559, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one  claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  More specifically, claims 1-3 feature of triangular shaped segments lacks support in the parent\provisional application and thus the effective filing date of at least one claim in the application appears to be 06/11/2019.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 


Election/Restrictions
Applicant’s election without traverse of the embodiment of Fig. 35 (hereinafter known as Species P) in the reply filed on 10/30/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4391511 to Akiyama et al in view of United States Patent No. 5618759 to Boysel.
In regards to Claim 1, Akiyama teaches an apparatus Fig. 6a, 6b, 7b capable of radially distending a semiconductor structure (wafer 4) having a front surface (top of 4), a back surface (bottom of 4), a circumferential edge (outer edge of the circle of 4) and a central axis (as it is a circle), the apparatus comprising: triangular-shaped segments (blocks 35 in Fig. 6B, which are triangular wedges in Fig. 7b) which is oriented as that point inward to a central axis (as they are wedge like pie shaped triangles in Fig. 7b, the embodiment of choice), the segments being configured for movement inward or outward from the central axis to cause the structure to compress or distend (as the blocks move up and down via driver 40, which make the blocks of triangles move to and from the semiconductor structure 4);  and fluid passageways formed in the chuck base 38 to form a vacuum between the segment and the structure (see vacuum line 81 and arrows 
Akiyama does not expressly teach that the fluid passageways are formed in each segment.
Boysel teaches a vacuum chuck Fig. 1-3 with segments 20 with ports or fluid passageways 30 inside the segments 30 instead of outside of the segments, i.e., fluid passageways in the blocks (Col. 4 line 65-Col. 7 line 30). Boysel teaches that placing the negative pressure due to the application to the underside of the wafer with sufficient negative pressure is applied to maintain a good seal to the wafer as the fluid passageways are on top of the mesas (Col. 5 line 60-Col. 6 line 6).
It would be obvious to one of ordinary skill in the art, to modify the apparatus of Akiyama with fluid passageways on top of the mesas/blocks/triangles, as per the teachings of Boysel. One would be motivated to do so for the predictable result of creating a sufficient seal on the wafer vs. having negative pressure being applied around the mesas/blocks. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Akiyama teaches the segments are configured for movement inward (or inwards towards the substrate) from the central axis (as the triangles meet at the center of the circle) to cause the structure to compress (or flatten as shown in Fig. 6b).  
In regards to Claim 3, Akiyama teaches the segments are configured for movement outward (or pull away from the substrate) from the central axis (as the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0170312 to Shibazaki with X – Y driving mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716   

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716